In a proceeding pursuant to article 78 of the CPLR to annul respondent’s determination, dated June 30, 1969, which demoted petitioner from his position of Staff Attendant to that of Attendant, in the employ of Kings Park State Hospital, determination confirmed and proceeding dismissed on the merits, without costs. In our opinion, the determination is supported by substantial evidence (Matter of Stork Best. v. Boland, 282 N. Y. 256; Matter of Miller v. Kling, 291 N. Y. 65). Nor is the measure of discipline imposed too severe in the circumstances (cf. Matter of Corgel v. Loos, 286 App. Div. 583; Bergman v. O’Neill, N. Y. L. J., Apr, 26,1968, p. 17, col. 5). Christ, P. J., Rabin, Hopkins, Munder and Benjamin, JJ., concur.